Proceeding pursuant to section 298 of the Executive Law for enforcement of an order of the New York State Commissioner of Human Rights, dated August 31,1983, which, inter alia, ordered respondent to cease and desist from sexually harassing or discriminating against any employees on the basis of sex, and to pay complainant $5,120, $1,620 of which is bearing interest pursuant to CPLR 5004.
Petition granted to the extent of enforcing the order of the Commissioner, without costs or disbursements, and respondent is directed to pay complainant (1) $1,620 plus interest pursuant to CPLR 5004 from August 31, 1983; and (2) $3,500.
The findings of the Commissioner are supported by substantial evidence, and the unopposed petition for enforcement demonstrates that respondent has failed to comply with the order. Consequently, enforcement is granted (Executive Law, § 298). It should be noted that the Commissioner’s order properly provided for interest on the award of $1,620 pursuant to CPLR 5001 and 5004 (see State Div. of Human Rights v Massive Economic Neighborhood Dev., 47 AD2d 187; State Div. of Human Rights v New York State Dept. of Correctional Servs., 90 AD2d 51, 59). The legal rate of interest pursuant to CPLR 5004 is 9% and interest should accrue from August 31, 1983 (State Div. of Human Rights v Massive Economic Neighborhood Dev., supra; *751State Div. of Human Rights v New York State Dept. of Correctional Servs., supra, p 59). Mangano, J. P., Gibbons, Thompson and. Bracken, JJ., concur.